United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 11-3507
                      ___________________________

                          Carmen Lavaugh Earnheart

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

       Michael J. Astrue, Commissioner, Social Security Administration

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: July 27, 2012
                               Filed: August 7, 2012
                               [Unpublished]
                              ____________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
       Carmen Lavaugh Earnheart appeals the district court’s1 order affirming the
denial of disability insurance benefits and supplemental security income. After a
hearing, an administrative law judge (ALJ) determined that (1) Earnheart’s bipolar
and general anxiety disorders, cocaine dependence in early remission, and borderline
intellectual functioning were severe impairments, but alone or combined, did not meet
or medically equal the requirements of a listing; (2) her subjective complaints were
not entirely credible; and (3) while Earnheart’s residual functional capacity (RFC)
precluded her past relevant work, based on a vocational expert’s response to a
hypothetical, she could perform certain other jobs. The Appeals Council denied
review, and the district court affirmed. This court reviews de novo the district court’s
determination whether substantial evidence on the record as a whole supports the
ALJ’s decision. See Phillips v. Astrue, 671 F.3d 699, 701-02 (8th Cir. 2012).

       We reject Earnheart’s challenges to the ALJ’s credibility findings. The record,
including Earnheart’s testimony, reflects that there are reasons other than her mental
impairments for her ongoing failure to comply with the prescribed course of
treatment. See Wildman v. Astrue, 596 F.3d 959, 968-69 (8th Cir. 2010) (claimant
properly discredited in part based on noncompliance with doctor’s instructions); cf.
Pate-Fires v. Astrue, 564 F.3d 935, 945 (8th Cir. 2009) (courts have recognized that
mentally ill claimant’s noncompliance can be result of mental impairment). Further,
contrary to Earnheart’s assertion, the ALJ did not rely solely on reports of Earnheart’s
Bible reading to discount her alleged inability to focus and concentrate, as test results
were also inconsistent with those allegations, see Halverson v. Astrue, 600 F.3d 922,
932 (8th Cir. 2010) (subjective complaints may be discounted based on
inconsistencies in record as whole); and any slight overstatement by the ALJ of
Earnheart’s daily activities is not a basis for reversal, see Mouser v. Astrue, 545 F.3d


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
634, 638 (8th Cir. 2008) (based on record as whole, credibility assessment was
proper; ALJ may have overstated extent of daily activities, but record indicated
claimant was generally able to care for himself). In sum, because the ALJ gave
several valid reasons for discrediting Earnheart’s subjective complaints, we defer to
his credibility findings. See Finch v. Astrue, 547 F.3d 933, 935-36 (8th Cir. 2008).

       We also reject Earnheart’s challenges to the ALJ’s RFC determination. In
determining RFC, the ALJ essentially adopted the determinations of reviewing
medical consultants, noting that he was not bound by them. Earnheart contends that
the ALJ ignored treating physician’s opinions, but significantly, she does not identify
which physician’s opinion was ignored or specify any finding by a physician that
would call for a different RFC determination, see Martise v. Astrue, 641 F.3d 909,
923 (8th Cir. 2011) (claimant bears burden of demonstrating her RFC); and the record
belies her contention that the medical consultants failed to review her records. As to
Earnheart’s reliance on her low global assessment of functioning (GAF) scores, the
ALJ linked these scores to Earnheart’s noncompliance with the prescribed course of
treatment, and in any event, this court has held that a GAF score is not essential to the
accuracy of an RFC determination, only that it may be of considerable help in
formulating RFC, see Halverson, 600 F.3d at 930-31.

       As to the final issue, we find that the ALJ’s opinion indicates he considered the
evidence of Earnheart’s substance abuse according to regulatory requirements. See
Brueggemann v. Barnhart, 348 F.3d 689, 694-95 (8th Cir. 2003) (if gross total of
claimant’s limitations, including effects of substance-abuse disorders, shows
disability, then ALJ must next consider which limitations would remain when effects
of substance abuse are absent). The district court is affirmed.




                                          -3-
BYE, Circuit Judge, dissenting.

       I disagree with the majority’s conclusion regarding Earnheart’s challenges to
the ALJ’s credibility findings. At the outset, I believe the ALJ failed to consider
whether Earnheart’s noncompliance with her prescribed course of treatment was a
result of her mental illness. “Courts considering whether a good reason supports a
claimant’s failure to comply with prescribed treatment have recognized psychological
and emotional difficulties may deprive a claimant of the rationality to decide whether
to continue treatment or medication.” Pate-Fires v. Astrue, 564 F.3d 935, 945 (8th
Cir. 2009) (internal quotation marks and citation omitted). While there are some
differences between this case and Pate-Fires, ultimately I believe this case is more
like Pate-Fires than Wildman v. Astrue, 596 F.3d 959 (8th Cir. 2010). Notably,
Earnheart was twice diagnosed with bipolar disorder I, and her treatment records
reflect erratic behavior, hallucinations, hospitalizations for suicidal ideation, and
assessment of poor insight, judgment, and impulse control. Accordingly, like Pate-
Fires, I would conclude the ALJ’s failure to consider whether Earnheart’s mental
problems caused her noncompliance warrants reversal.

       I am also troubled by the ALJ’s consideration of Earnheart’s daily activities as
a basis for finding her not entirely credible. The ALJ summarized these activities as
caring for her personal needs, preparing meals, cleaning, doing laundry, ironing,
mowing with encouragement, driving, occasional grocery shopping, paying bills,
visiting family, and going out to eat. The ALJ appeared to place particular
significance on the written report of Earnheart’s mother indicating Earnheart read the
Bible, which the ALJ suggested conflicted with Earnheart’s testimony about poor
concentration and ability to focus.

      The ALJ’s finding appears to significantly overstate Earnheart’s daily activities
and her ensuing ability to perform work on a daily basis. For instance, Earnheart’s
mother did not indicate how long or often Earnheart read the Bible, and she noted

                                         -4-
Earnheart only engaged in reading when on medication. As for her meal preparation,
Earnheart prepared meals only monthly, and did not cook often or eat much. “We
have long stated that to determine whether a claimant has the residual functional
capacity necessary to be able to work we look to whether she has ‘the ability to
perform the requisite physical acts day in and day out, in the sometimes competitive
and stressful conditions in which real people work in the real world.’” Forehand v.
Barnhart, 364 F.3d 984, 988 (8th Cir. 2004) (quoting McCoy v. Schweiker, 683 F.2d
1138, 1147 (8th Cir. 1982) (en banc)). “Moreover, it is well-settled law that a
claimant need not prove [he] is bedridden or completely helpless to be found
disabled.” Reed v. Barnhart, 399 F.3d 917, 923 (8th Cir. 2005) (internal quotation
marks and citation omitted).

       In sum, I believe the ALJ’s credibility determination is not entitled to
deference, and thus his RFC determination is not supported by substantial evidence.
I therefore respectfully dissent from the majority’s decision to affirm.
                        ______________________________




                                        -5-